Citation Nr: 1453599	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-14 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine disorder, prior to March 22, 2011, and in excess of 20 percent thereafter.

2.  Entitlement to an initial compensable evaluation for bilateral sensorineural hearing loss.

3.  Entitlement to a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1981.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Houston, Texas that granted service connection for lumbar spine spondylosis and bilateral hearing loss, evaluated as 10 percent and zero percent disabling, respectively, from May 29, 2007.  The Veteran appealed for higher initial ratings.

During the pendency of the appeal, by rating action dated in January 2014, the 10 percent disability evaluation for service-connected low back disability was raised to 20 percent, effective March 22, 2011.  However, although a higher evaluation has been granted, the issue remains in appellate status as the maximum schedular rating has not been assigned from May 29, 2007. See AB v. Brown, 6 Vet.App. 35 (1993).

The Veteran was afforded a videoconference hearing at the RO in September 2014 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.  Attendant to the hearing, additional evidence was received in support of the claim for which RO consideration was waived. See 38 C.F.R. §§ 19.38, 20.1304(c) (2014).

The Veteran has raised the issue of entitlement to service connection for Meniere's disease.  This disorder was denied by rating action in April 2008 and the appellant did not appeal.  As such, the issue of whether new and material evidence has been received to open the claim of entitlement to service connection for Meniere's disease is referred to the RO for appropriate consideration.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the record as it stands is not sufficiently developed for disposition of the issues on appeal.  Further assistance to the Veteran is required to comply with the duty-to-assist provisions mandated by 38 U.S.C.A. § 5103A (West 2002 & Supp. 2014).

At the outset, prior to certification of the case to the Board, the Veteran underwent a VA audiology examination in May 2014.  This evidence has not been considered by the agency of original jurisdiction (AOJ) in the adjudication of this case.  Neither the Veteran nor his representative has waived consideration of this evidence by the AOJ.  The Board cannot consider this evidence in the first instance and must remand this case to the RO for an initial review of this evidence in regard to this claim. See 38 C.F.R. §§ 19.38(b), 20.1304(c) (2014).  

The Board observes that a March 2011 medical statement from the Veteran's treating physician, M. Smith, M.D, appears to have been evidence on which the January 2014 higher rating for service-connected back disability was based.  The Board is of the opinion that since this claim dates back to May 2007, earlier records from Dr. Smith might potentially depict a greater degree of disability for an earlier effective date for a higher rating.  As such, the Veteran should be requested to submit authorization to request clinical records from Dr. Smith dating from 2007 through the present.  

The record reflects that a disability benefits questionnaire (DBQ) in support of the claim for a higher low back rating was completed in May 2014 by the Veteran's private practitioner, J. E. Lee, DO.  Review of the record discloses, however, that the Veteran has not had a VA compensation and pension examination of the spine since May 2008, more than six years as of this writing.  The Court of Appeals for Veterans Claims has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  As such, the appellant should be scheduled for an orthopedic examination to ascertain the status of the service-connected lumbar spine disorder.

Additionally, Dr. J. Lee briefly wrote in September 2014 that the Veteran had had six incapacitating episodes of back pain in the last 12 months, suggesting some worsening of his back condition.  However, the record contains no documentation of such except for the cursory statement.  As such, the Veteran must submit authorization to retrieve copies of all of Dr. Lee's actual treatment records which document her ongoing treatment of his low back symptomatology.

Finally, the record reflects that the Veteran receives continuing VA outpatient treatment for complaints and disorders, including low back pain.  The most recent records date through March 2014.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995). Therefore, VA outpatient records dating from April 2014 should be requested and associated with the claims folder or placed in Virtual VA.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant in writing and request that he submit authorizations to retrieve clinical records pertaining to low back treatment from Dr. Smith from 2007 to the present, and all records from Dr. Lee.  VA should request these records when and if proper authorization is received.  The appellant should also be notified that he may also retrieve such records on his own and submit them to the VA if he so desires.  All attempts to obtain the records should be documented in the claims folder.

2.  Request VA outpatient records dating from April 2014 to the present and associate them with the claims folder or Virtual VA.  All attempts to obtain the records should be documented.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination by an appropriate VA examiner to evaluate the severity of service-connected lumbar spine disability.  The examiner must be provided access to the appellant's claims folder, Virtual VA file and VBMS file.  All indicated tests and studies should be conducted and clinical findings must be reported in detail.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected back disorder, and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  Any radiculopathy should also be detailed as if affects either the upper or lower extremities.  If none is found, this should also be documented.  The examiner must also provide an opinion as to the functional effects of service-connected low back disability on the Veteran's ability to work.

4.  After taking any further development deemed appropriate, readjudicate the claims.  If a benefit is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

